Citation Nr: 1126360	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-48 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

1.  Entitlement to payment or reimbursement for the cost of medical treatment provided on February 13, 2009, at the Parkwest Medical Center in Knoxville, Tennessee.

2.  Entitlement to payment or reimbursement for the cost of medical treatment provided on April 9, 2010, at the Parkwest Medical Center in Knoxville, Tennessee.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active military service with the United States Air Force from April 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2010 decisions of the Department of Veterans Affairs (VA) Medical Center (VAMC), in Mountain Home, Tennessee, that denied the above claims.  For sake of clarity, the Board notes that there are two separate claims on appeal in this case, each of which has been separately certified to the Board.  

With respect to the claim arising from the appeal of the March 2009 decision, there is some question regarding whether a valid and timely substantive appeal was filed.  The Board notes that technically, it does not appear that a timely substantive appeal was filed, as it appears that a Statement of the Case was issued in April 2010, apparently followed by the filing of substantive appeal in late July 2010.  However, as there is some confusion surrounding this matter and the claim was certified for appeal in December 2010, the Board will accept the substantive appeal as timely.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in March 2011.  He failed to report for that hearing.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).





								[Continued on Next Page]
FINDINGS OF FACT

1.  Evidence indicates that at the time of the February 13, 2009, and April 9, 2010 private medical treatment received at Parkwest Medical Center in Knoxville, Tennessee, service connection was in effect for a spinal disc condition, for which a rating of 60 percent was assigned, and the Veteran had also been awarded a total disability evaluation based on individual unemployability due to his service-connected disorders (TDIU).  

2.  The evidence does not reveal that the Veteran sought prior authorization from VA to receive private medical care at Parkwest Medical Center on February 13, 2009.  The medical care received on February 13, 2009, was not for a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health.

3.  The evidence of record indicates that the although the Veteran sought authorization for treatment at a private facility on April 9, 2010, such authorization was not explicitly provided on April 9, 2010; however, the medical care received on such day was for a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health, and there were no VA medical facilities reasonably available.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized private medical expenses incurred Veteran at the Parkwest Medical Center in Knoxville, Tennessee on February 13, 2009, are not met.  38 U.S.C.A. §1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§17.54, 17.120, 17.121, 17.1000-17.1002 (2010).

2.  The criteria for payment or reimbursement of unauthorized, private medical expenses incurred Veteran at the Parkwest Medical Center in Knoxville, Tennessee on April 9, 2010, have been met.  38 U.S.C.A. §1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.54, 17.120, 17.121, 17.1000-17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claims on appeal being addressed herein have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

In letters issued by VA in August 2009 and June 2010, the Veteran was provided with the notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claims.  While these letters were not issued prior to the initial adjudication of the claims in March 2009 and May 2010, respectively, the Veteran has not been prejudiced by such timing error, as the claims were later readjudicated in Statements of the Case issued in April and October 2010.  In the Statements of the Case, VA described its reasons and bases for denying the claims.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim, as is the case here.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, lay and clinical evidence relating to both the claims on appeal is on file and the Veteran has not identified any additional information, not currently of record, which must sought in accordance with the duty to assist.  Consequently, the Board finds that the duty to notify and assist has been met.

Factual Background

Although there are two separate claims on appeal in this case, payment or reimbursement for the costs of private medical treatment provided at the Parkwest Medical Center in Knoxville, Tennessee, in sought in both instances.  As the factual background relating to these two claims is similar, it will be comprehensively addressed in this section.  

The Veteran is service-connected for a spinal disc condition, rated as 60 percent disabling and the record indicates that at the time of the private medical care at issue, he was also receiving a total disability evaluation based on individual unemployability (TDIU) due to his service-connected disorder(s).  

With respect to the claim relating to treatment received on February 13, 2009, the file contains a private ambulance report dated on February 13, 2009, indicating that the reason for dispatch was a possible allergic reaction.  The report indicates that the ambulance arrived at the Veteran's home at 12:58 PM and began transport to the Parkwest Medical Center (PMC) in Knoxville, Tennessee at 1:15 PM.  It was noted that the Veteran was found sitting in a chair with complaints of being very hot.  He denied having trouble breathing.  He reported that he normally took the same medications every day, but had taken "Nycin" and 15 mg of Oxycodone that day.  A history of degenerative disc disease, hypertension, and quadruple bypass surgery was noted.  The ambulance report indicated that enroute, during which time an IV was started, the Veteran's color was better and he reported feeling much better.  Blood pressure readings made between 1:15 and 1:35 PM were: 118/60; 124/68; and 120/illegible.  

Private medical records from PMC, reflect that the Veteran presented to the emergency room at approximately 1:40 PM on February 13, 2009.  The PMC records reflect that the Veteran's condition was triaged as urgent, but not emergent.  On arrival, he was assessed as alert and in no acute distress.  There was no indication of functional, respiratory, neurological or cardiovascular irregularity or impairment.  A blood pressure reading of 128/72 was made.  The chief complaints involved the Veteran's accounts of having redness and heat of the skin, and having an allergy to steroids.  It was noted that symptoms started in the face and moved to the chest.  The Veteran reported that he had experienced similar symptoms before upon taking Niacin, but the symptoms usually occurred in one spot and not all over, as they had on this occasion.  He noted that he usually took Niacin at night, but had taken it during the day in this instance.  As of 1:50 PM, the Veteran reported that he was feeling "fine now."  A clinical impression of niacin flush, resolved, was made.  He was discharged home in stable condition, ambulatory and accompanied by his wife at approximately 3:00 PM.  There is no indication that VA was contacted or that prior authorization was sought or received prior to receiving this private ER treatment.  

In March 2009, VA disapproved the claim, explaining that care was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  It was also determined that VA facilities were feasibly available to provide the care required.  The March 2009 determination was confirmed in a November 2009 decision, under the same reasoning.

Subsequently, the Veteran filed a second claim of entitlement to payment or reimbursement for the cost of medical treatment provided at the PMC, based on an episode of care provided on April 9, 2010.  

VA records on file indicate that on April 9, 2010, at 4:51 AM, the Veteran contacted VA VISN 9 telephone care to report that he had been ill for 2 days.  He indicated that that the condition started in his ears and nose and affected his chest.  He stated that he had gone to an urgent care clinic the night before and had been told that he had pneumonia in both lungs.  He further stated that he had awoken that morning with severe difficulty breathing, a temperature of 102 degrees, and had almost passed out walking to the bathroom.  Symptoms of, chest pain, cough, dyspnea, and wheezing were noted in the record.  The Veteran was advised by VA personnel per system guidelines, to seek care urgently and he indicated that the nearest hospital was PMC.  A financial disclaimer was read to the Veteran explaining that this was not an authorization for VA payment and that the (private) hospital was to contact the nearest VA facility for transfer upon stabilization.  This disclaimer was discussed with the Veteran and he verbalized his understanding, as documented in the record.

Private medical records from PMC reflect that the Veteran presented to the emergency room at approximately 5:23 AM on April 9, 2010.  The PMC records reflect that the Veteran's condition was triaged as level 3, on a scale of 1 to 5.  On arrival, he was assessed as being in moderate distress with symptoms of coughing and wheezing.  A temperature reading of 102 degrees was recorded.  He complained of having a one week history of shortness of breath and fever and reported that he had gone to a clinic and was told that he had pneumonia.  A blood pressure reading of 124/65 was made.  X-ray films of the chest revealed no evidence of acute disease.  Acute bronchitis with fever was assessed and Albuterol was prescribed for wheezing.  At 9:00 AM, the Veteran was discharged home in stable and improved condition, ambulatory and accompanied by his wife.  On discharge, the Veteran's temperature was 99.7 degrees.   

In May 2010, VA disapproved the claim, explaining that care provided by PMC on April 9, 2010, was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health and based on a finding that VA facilities were feasibly available to provide care.  That determination was confirmed in a July 2010 decision, under the same reasoning.  At that time, VA explained that an emergent condition was not shown as the Veteran had already had a one week history of symptoms prior to seeking private treatment.  PMC clinical records of April 9, 2010, which indicated that: the Veteran's blood pressure was stable; a chest X-ray film was negative; and that the fever subsided from 102 to 99.7 degrees during treatment; were also referenced in support of the decision.  It was further stated that the VA outpatient clinic in Knoxville, TN was open for business on Friday - April 9, 2010, and that the Veteran could have been seen there.  It was further noted that the Veteran had not been given prior authorization for the treatment at issue, per documentation in VA records that a discussion of the financial disclaimer took place and that the Veteran verbalized his understanding of the disclaimer.  

Analysis

The Veteran seeks payment or reimbursement in conjunction with unauthorized medical expenses incurred at PMC on February 13, 2009, and April 9, 2010.  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  

With respect to the episode of care provided by PMC on February 13, 2009, the Veteran does not claim that he had prior authorization from VA for the private medical treatment at issue, nor is there any indication in the record of any such authorization.  Thus, this fact is not in dispute, the private medical treatment at issue was not authorized in advance by VA.

Regarding the episode of care provided by PMC on April 9, 2010, the Veteran notes that prior to proceeding to PMC on that date, he called VA and was told to go to the emergency room.  In essence, he contends that the private treatment at issue was authorized by VA by virtue of the call made and the instructions given.  As mentioned above, VA records on file indicate that on April 9, 2010, at 4:51 AM, the Veteran contacted VA VISN 9 telephone care to report that he had been ill for 2 days.  He stated that he had gone to an urgent care clinic the night before and had been told that he had pneumonia in both lungs.  He further stated that he had awoken that morning with severe difficulty breathing, a temperature of 102 degrees, and had almost passed out walking to the bathroom.  Symptoms of, chest pain, cough, dyspnea, and wheezing were noted in the record.  The Veteran was advised by VA personnel, per VA system guidelines, to seek care urgently and he indicated that the nearest hospital was PMC.  A financial disclaimer was read to the Veteran explaining that this was not an authorization for VA payment and that the (private) hospital was to contact the nearest VA facility for transfer upon stabilization.  This disclaimer was discussed with the Veteran and he verbalized his understanding, as documented in the record.

According to 38 C.F.R. § 17.54 (2010), in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the Veteran or by others on his/her behalf is dispatched to VA for Veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.

Regarding the issue of prior authorization of the treatment provided by PMC on April 9, 2010, the record does not contain sufficient evidence that VA actually authorized that private treatment.  In this regard, the Board fully acknowledges that the Veteran did in fact call VA prior to seeking and receiving treatment at PMC.  Also established is the fact that VA personnel advised him per VA system guidelines, to seek care urgently - not necessarily at a VA facility - but apparently at the nearest available facility, identified by the Veteran as PMC.  

The present case is factually similar to Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  In the Smith case, the Veteran had argued that his non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility.  The Court, in rejecting that contention, observed that the advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  Id. at 379.  See also Malone v. Gober, 10 Vet. App. 539, 544 (1997).  Moreover, in this case, VA personnel specifically advised the Veteran of the financial disclaimer and notified him that the care sought was not being authorized merely by virtue of his call to VA.  In addition, the evidence does not reflect, nor does the Veteran contend, that he again attempted to apply for authorization from VA within 72 hours after his April 9, 2010, admission to PMC.  See 38 C.F.R. § 17.54.  Therefore, the private medical treatment at issue was not authorized in advance by VA and application of 38 U.S.C.A. § 1703(a) is not warranted.

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2010).  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability.

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended versions of 38 U.S.C.A. § 1725 and § 1728, which are more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of "emergency treatment."

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).  However, in the case at issue, section 1725 relating to treatment of nonservice-connected disorders does not apply since the Veteran has been granted TDIU, as explained further below.  See 38 U.S.C.A. § 1728(a).  See also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, since the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same.

In light of the fact that a TDIU has been awarded to the Veteran, the applicable law in this case is 38 U.S.C. § 1728.  Prior to October 10, 2008, Section 1728(a), Title 38, United States Code, provided that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2007).  

Under the new version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etc.  However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2010) (emphasis added).  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); See also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The Veteran's claims for payment or reimbursement of unauthorized, private medical expenses associated with treatment provided at PMC on both February 13, 2009; and April 9, 2010, were primarily denied because it was found that the Veteran's conditions treated at those times were not emergent.  The claims were also denied based on a finding that there were feasibly available VA treatment options.  

In summary, the pertinent issues as to both issues on appeal are the following: (1) whether the February 13, 2009; and April 9, 2010 treatment at PMC was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120(b), (c) (2010).

The Court recently held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

The Board has considered under the circumstances present at the time the Veteran sought the treatment at issue at PMC, whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  For the reasons set forth below, the Board finds the following:  For the February 13, 2009, episode of care provided by PMC, payment or reimbursement is not warranted; however, for the April 9, 2010, episode of care provided by PMC, payment or reimbursement is warranted.   

With respect to the treatment provided by PMC on February 13, 2009, in a statement dated in June 2009, the Veteran indicated that when the EMT arrived, his blood pressure was 98/45, he was too weak to stand on his own, and he was having trouble breathing.  However contrary to the Veteran's assertions, the ambulance report indicates that the ambulance arrived at 12:58 and the Veteran's blood pressure was taken at 1:15, at which time it was 118/60.  While the Veteran was seated on the arrival of the ambulance, there was no indication that this was because he unable to stand of his own accord.  The ambulance and emergency room reports both reveal that the Veteran denied having trouble breathing.  Hence, the Veteran's lay contentions are refuted by the clinical evidence in this case and in turn, the Board finds the contemporaneous clinical evidence of greater credibility and probative value.  

The Board finds significant the emergency room treatment report showing that on arrival at PMC at approximately 1:40 PM, the Veteran's condition was triaged as urgent, but not emergent.  Also noteworthy is the fact that while at PMC, he was in no acute distress and that there were no indications of functional, respiratory, neurological or cardiovascular irregularity or impairment.  There was no indication of any abnormal blood pressure reading while being treated at PMC.  The PMC records reflect that the Veteran gave a history of past instances of allergic reaction to niacin, indicating that this reaction, which resulted in reddening and warming of the skin, seemed more severe than past episodes.  As of 1:50, just 10 minutes after his arrival at PMC, the Veteran reported that he was feeling "fine now."  Ultimately, a clinical impression of niacin flush, resolved, was made and the Veteran was discharged home in stable condition, ambulatory and accompanied by his wife at approximately 3 PM.  

Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a "medical emergency."  Overall, the Board finds that medical and lay records provide no persuasive evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been "hazardous" to life or health.  As described above, neither the nature or severity of the Veteran's symptoms are indicative of an emergent condition, as evidenced by: (1) his condition at PMC on presentation; (2) the relative lack of clinical symptomatology on evaluation; (3) the swift resolution of the Veteran's acute symptoms; and (4) the fact that similar symptoms associated with an allergic reaction had presented themselves in the past.  Further, the Board also finds the fact that the Veteran's condition was not characterized by PMC as emergent upon his arrival to be of significant probative value.  Additionally, the fact that he was not hospitalized overnight and was discharged just over an hour following admission at PMC indicates that the condition was not hazardous to life or health.  Finally, the diagnosis ultimately rendered was not for an emergent condition; instead, it reflected treatment for acute symptoms which resolved shortly after presentation and routine treatment.  

Upon review of the evidence, as there is no indication of medical emergency, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished by PMC on February 13, 2009 under the amended version of 38 U.S.C.A. § 1728 are not met.  

However, turning to the treatment provided by PMC on April 9, 2010, both the lay and clinical evidence tend to support the conclusion that the care or services provided at that time were rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  Regarding this episode of care, the Veteran's primary symptoms, coughing and shortness of breath, had materialized sometime between a week and 2 days prior to the treatment sought at PMC, and prior to contacting PMC, he had already been seen at an urgent care clinic and told he had "pneumonia."  

When the Veteran contacted VA in the early hours of April 9, 2010, he was advised by VA to seek care urgently given his reported symptoms of coughing, fever and dyspnea, and he indicated that the nearest hospital was PMC.  The Board notes that the information provided by VA to seek care urgently was given "per system guidelines" as documented in the pertinent VA record on file.  Hence, this advice was given was a matter of administrative protocol, as opposed amounting to actual identification/recognition of the Veteran's medical condition as emergent.  As discussed previously herein, the advice provided to him by VA personnel during that call does not appear to amount to prior authorization for the private treatment provided by PMC.  However, the advice did indicate that based on the information provided to VA personnel over the phone, a VA facility was not feasibly available - i.e., not close enough to the Veteran's home - for the Veteran to receive the urgent care the VA personnel and the Veteran reasonably believed was needed. 

When the Veteran contacted VA on April 9, 2010, a financial disclaimer was read to him explaining that this was not an authorization for VA payment and that the (private) hospital was to contact the nearest VA facility for transfer upon stabilization.  This disclaimer was discussed with the Veteran and he verbalized his understanding of it.  Implicit in the language of the disclaimer is the notion that VA would later assess the circumstances surrounding the nature of the claimed medical emergency should a claim for payment or reimbursement be submitted.  As explained previously, the Veteran's call to VA itself was not a basis for the establishment of prior authorization for the private treatment at issue, nor did he attempt to contact VA again within 72 hours of the PMC treatment in order to attempt to obtain authorization from VA.  

Records from PMC reflect that the Veteran presented to the emergency room at approximately 5:23 AM on April 9, 2010, at which time his condition was triaged as level 3, on a scale of 1 to 5, and his temperature was 102 degrees.  On arrival, he was assessed as being in moderate distress with symptoms of coughing and wheezing.  He complained of having a one-week history of shortness of breath and fever and reported that he had gone to a clinic and was told that he had pneumonia.  X-ray films of the chest revealed no evidence of acute disease.  Acute bronchitis with fever was assessed and Albuterol was prescribed for wheezing.  At 9:00 AM, the Veteran was discharged home in stable and improved condition, ambulatory and accompanied by his wife.   

Here, the Board finds significant the emergency room treatment report that shows that on arrival at PMC, the Veteran's condition was triaged as level "3" on a scale of 1-5, and his presentation was described as in moderate distress, which is indicative of significant symptoms.  The Board finds a prudent layperson would reasonably believe that this situation was an emergent condition.  Certainly, the PMC clinical records of April 9, 2010, indicate that the severity of the Veteran's condition was not in fact dire, in that blood pressure was stable, the chest X-ray films was negative, and the Veteran's temperature dropped from 102 degrees on arrival at approximately 5:30 AM, to 99.7 degrees, upon discharge at 9:00 AM.  However, the clinical impression was acute bronchitis with fever, and the Veteran did require albuterol treatments to ameliorate the moderate distress caused by the coughing, wheezing, and shortness of breath associated with the bronchitis.  

Overall, while there is no indication of a prior authorization to seek medical care at a non-VA facility, the Board finds that medical and lay records contain persuasive evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been "hazardous" to life or health.  As described above, the nature or severity of the Veteran's symptoms are indicative of an emergent condition from the perception of the lay person experiencing them.  While the Veteran's condition did improve swiftly, the original presentation of being in moderate distress, particularly the shortness of breath, and the need to receive albuterol treatments to affect improvement, reflects that the Veteran's belief that he was having an emergency medical condition and comports with what a prudent layperson would reasonably describe as being emergent.  

While the diagnosis ultimately rendered was not for an emergency condition - as determined by a VA physician reviewing all the evidence after the incident occurred - in the Board's judgment and from the perspective of the Veteran, a prudent layperson at the time the event was happening would have reasonably believed that a medical emergency was taking place.  The fact that the treatment for acute symptoms which resolved shortly after presentation and routine treatment does not lessen the distress felt by the Veteran at the time of his exacerbation, which was significant enough to require nebulization treatment to bring his breathing back to  normal.  

With respect to the issue of whether VA facilities were feasible available, in view of the recommendation by VA personnel to go to the closer private facility indicates that a VA medical facility was not feasibly available for the urgent needs of the Veteran at the time the event was occurring.   

Therefore, upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished by PMC on April 9, 2010 under the amended version of 38 U.S.C.A. § 1728 have been met.  


ORDER

Payment or reimbursement for the cost of unauthorized private medical expenses incurred on February 13, 2009, at the Parkwest Medical Center in Knoxville, Tennessee, is denied.  

Payment or reimbursement for the cost of unauthorized private medical expenses incurred on April 9, 2010, at the Parkwest Medical Center in Knoxville, Tennessee, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


